Citation Nr: 1141638	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating greater than 10 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 2000 to June 2001 and from December 2003 to July 2006, including in Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected major depressive disorder is manifested by complaints of depression and difficulty sleeping which are treated with continuous medication.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for major depressive disorder is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In July 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July 2006 VCAA notice letter was issued prior to the currently appealed rating decision issued in January 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for major depressive disorder, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations in 2006 and in 2008 which addressed the current nature and severity of his service-connected major depressive disorder.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Veteran's service representative contended in an October 2011 Appellant's Brief that the VA examinations which occurred in 2006 and in 2008 did not reflect accurately the current severity of the Veteran's service-connected major depressive disorder.  The representative also suggested that these examination reports were inadequate because they only reflected negative evidence.  In advancing an argument concerning the adequacy of the 2006 and 2008 VA examinations, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who conducted these examinations.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of either of the VA examiners who saw the Veteran in 2006 and 2008 for purposes of evaluating the severity of his service-connected major depressive disorder.

Recent Federal Circuit precedent also suggests that VA may rely upon the 2006 and 2008 VA examination reports in adjudicating the Veteran's higher initial rating claim for major depressive disorder.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiners who saw him in 2006 and in 2008 were not competent or lacked the professional medical training necessary to evaluate the current nature and severity of his service-connected major depressive disorder.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the 2006 and 2008 VA examination reports in adjudicating the Veteran's higher initial rating claim for major depressive disorder.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiners who saw the Veteran in 2006 and in 2008 were not competent or did not report accurately the current symptomatology of his service-connected major depressive disorder.  The Board also finds that the VA examination reports of record are adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his service-connected major depressive disorder.  See 38 C.F.R. § 4.2 (2011).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected major depressive disorder is more disabling than currently evaluated.  He specifically contends that this disability is cyclical with frequent periods of severe illness which are not reflected in either of the VA examinations conducted during the pendency of this appeal.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected major depressive disorder currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.130, DC 9434 (major depressive disorder).  See 38 C.F.R. § 4.130, DC 9434 (2011).

As relevant to this claim, a 10 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.

A higher 30 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for major depressive disorder.  The competent evidence shows that the Veteran's service-connected major depressive disorder has been mildly disabling throughout the appeal period.  For example, the Veteran's service treatment records show that, at his enlistment physical examination in April 2000, no relevant complaints were noted and the Veteran's psychiatric system was normal on clinical evaluation.  It was noted that, prior to his entry on to active service, the Veteran had undergone a routine psychology evaluation in 1998 and had passed before being employed as a police officer.

On VA outpatient treatment in April 2005, the Veteran's complaints included problems with sleep, irritability, and poor impulse control.  It was noted that he was on active duty.  No previous psychiatric history was reported.  The Veteran stated that, for the previous 4 months, he had been feeling easily irritable and had problems with sleep onset and continuity.  He reported experiencing poor concentration and decreased sexual appetite.  He also reported that his problems had been caused by "an extended time in stressful and difficult working conditions while serving in Kuwait."  The Veteran denied any feelings of worthlessness or guilt, suicidal or homicidal ideation, auditory or visual hallucinations, grandiosity ideation, or racing thoughts.  Mental status examination of the Veteran showed good grooming and hygiene, good eye contact, mild psychomotor retardation, no tics or abnormal involuntary movements, spontaneous and fluent speech, coherent, goal-directed, and relevant thoughts, no ideas of reference or delusions, and full orientation.  The VA examiner stated that the Veteran's symptoms of decreased libido, sleep disturbances, irritability, and poor concentration could be related to a depressive disorder.  The Veteran was prescribed medication to treat these symptoms.  The Veteran's GAF score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The impressions included a single episode of moderate major depressive disorder.

In May 2005, the Veteran's complaints included "being bombarded" with disturbing dreams and nightmares of conflict.  It was noted that the Veteran was on active duty.  He also experienced poor sleep, irritability, anxiety, a depressed mood, and distractibility.  It also was noted that the Veteran had been prescribed trazadone and effexor "which he found helpful."  Mental status examination of the Veteran showed spontaneous vocal speech, no suicidal or homicidal ideation, plans, or ideas, no racing thoughts, no delusions, coherent and relevant thoughts, no loose associations or flight of ideas, no panic attacks, no obsessions or compulsions, no disorders of perception, reported visual and auditory hallucinations, and full orientation.  The Veteran's GAF score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The impressions included depression, not otherwise specified, and anxiety, not otherwise specified.

A September 2005 "Statement of Medical Examination And Duty Status," indicates that the Veteran was being treated at VA for a diagnosis of depression and anxiety and was in "medical hold status."  It was noted that this disability had been incurred in the line of duty.

A June 2006 Physical Evaluation Board (PEB) concluded that the Veteran's diagnosis of a single episode of major depression did not render him unfit for continued active service.  The PEB also concluded that the Veteran's depressed mood "is due primarily to difficulty functioning because of his medical conditions.  His mood has improved with treatment [and], by itself, it does not interfere with the performance of his duties."

The post-service evidence also does not support assigning a higher initial rating than 10 percent for the Veteran's service-connected major depressive disorder.  For example, on VA examination on August 11, 2006, approximately 1 month after his service separation, the Veteran's complaints included trouble sleeping with nightmares, irritability, avoidance of crowds, a depressed mood, fatigue, and a lack of motivation.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his symptoms had subsided since he started taking medication and receiving psychotherapy.  The Veteran stated that he had been married 3 times and divorced twice.  He was the father of 4 children, 3 from his first marriage and 1 from his second marriage.  He lived with his third wife and described his family relationship as "somewhat better with my new wife."  He reported "few" social relationships.  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed an ability to maintain minimum personal hygiene, unremarkable psychomotor activity, spontaneous speech, intact attention, full orientation, unremarkable thought process and thought content, reported sleep impairment treated with medication, no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks, good impulse control, and normal memory.  The Veteran currently was employed full-time as a police officer and had been employed in this job for more than 20 years.  It was noted that he had been discharged from active service 1 month earlier.  The Veteran's GAF score was 65.  The VA examiner concluded that there was no total occupational and social impairment, no deficiencies in judgment, thinking, family relations, or school, no reduced reliability and productivity, no occasional decrease in work efficiency, and no mild or transient symptoms.  Although there were disturbances of mood (trouble sleeping with nightmares) present, the VA examiner also concluded that the Veteran's symptoms were controlled by continuous medication.  The assessment was major depressive disorder.

On VA outpatient treatment on August 21, 2006, it was noted that the Veteran was "stable with medication."  The Veteran's GAF score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The assessment was depression, not otherwise specified.

On VA examination in November 2008, the Veteran's complaints included "having dreams about 'disasters and persecution'" 3-4 times a week which were moderate in intensity and feeling depressed "sometimes" 3-4 times a week.  Mental status examination of the Veteran showed an ability to maintain minimum personal hygiene, unremarkable psychomotor activity and speech, a good mood, intact attention, full orientation, unremarkable thought process and thought content, no delusions, reported sleeping impairment and feeling "more tired and fatigued," no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal ideation, good impulse control, normal remote and recent memory, and mildly impaired immediate memory.  The Veteran currently was employed full-time as a police officer and had been employed in this job for more than 22 years.  He reported losing 3 weeks of work in the previous 12-month period due to lacking "the motivation for work."  The Veteran's GAF score was 75, indicating that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  The VA examiner concluded that there was no total occupational and social impairment, no deficiencies in judgment, thinking, family relations, work, mood, or school, no reduced reliability and productivity, no occasional decrease in work efficiency, and no mild or transient symptoms.  This examiner also concluded that the Veteran's symptoms were controlled by continuous medication.  The diagnoses included recurrent major depressive disorder with full inter-episode recovery.

The Board acknowledges the Veteran's lay assertions that his service-connected major depressive disorder is more disabling than currently evaluated.  The competent evidence does not support these assertions, however, and shows instead that this disability has been mildly disabling throughout the appeal period.  It appears that, after being prescribed medication to treat his symptoms of depression in April 2005 while on active service, the Veteran himself reported that the symptomatology attributable to his major depressive disorder had subsided.  The PEB also concluded in June 2006 that the Veteran's depression was not one of the reasons that he was being discharged because it had improved with in-service treatment and had not affected his performance while on active duty.  The post-service evidence shows that the Veteran continued to complain of and receive treatment for major depressive disorder which was mildly disabling.  Two different VA examiners concluded in August 2006 and in November 2008 that the Veteran's service-connected major depressive disorder did not meet any of the diagnostic criteria for an initial rating greater than 10 percent under DC 9434.  See 38 C.F.R. § 4.130, DC 9434 (2011).  Although the VA examiner noted that sleep disturbance was present on VA examination in August 2006, this examiner also concluded that all of the Veteran's symptoms of major depressive disorder were controlled with continuous medication (i.e., a 10 percent rating under DC 9434).  Id.  A different VA examiner also concluded in November 2008 that the Veteran experienced a full recovery between each episode of recurrent major depression that he experienced.  The Board acknowledges that the Veteran's GAF score has fluctuated between 50 and 75 during the pendency of this appeal; however, there was no explanation provided for the GAF score of 50 assigned on August 21, 2006.  It also is not clear how the Veteran's GAF score had worsened to 50 from 65 as recorded on VA examination just 10 days earlier on August 11, 2006; it seems unlikely that the Veteran's GAF score would have declined significantly in just 10 days without some explanation of the worsening symptoms which supported the assignment of a lower score.  The majority of the Veteran's GAF scores also reflect that he experienced mild to moderate symptoms of major depressive disorder.  The Veteran's overall disability picture (as reflected in the competent evidence of record) suggests that his service-connected major depressive disorder has been no more than mildly disabling throughout the appeal period.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 10 percent for major depressive disorder.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for major depressive disorder have not been met.

The Board finally finds that, because the Veteran's service-connected major depressive disorder has exhibited essentially the same symptoms throughout the pendency of this appeal, consideration of staged ratings is not warranted.  See Fenderson v. West, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected major depressive disorder.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected major depressive disorder is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected major depressive disorder.  This is especially true because the 10 percent rating currently assigned for the Veteran's major depressive disorder contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at both of his VA examinations in August 2006 and in November 2008 that he had been employed for over 20 years as a police officer and continued to be employed full-time in this job.  The Veteran did not indicate, and the medical evidence does not show, that he was hospitalized frequently for his service-connected major depressive disorder.  The VA examiner specifically concluded in November 2008 that the Veteran had never been hospitalized for treatment of this disability.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran has been fully employed throughout the appeal.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.


ORDER

Entitlement to an initial rating greater than 10 percent for major depressive disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


